Name: COMMISSION REGULATION (EC) No 2548/95 of 30 October 1995 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product;  trade policy
 Date Published: nan

 No L 260/48 HEN Official Journal of the European Communities 31 . 10 . 95 COMMISSION REGULATION (EC) No 2548/95 of 30 October 1995 on the issuing of export licences for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vege ­ tables other than those granted for added sugars ('), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1430/95 (2) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantity of 2 440 tonnes of provisionally preserved cherries and the quantity of 23 063 tonnes of peeled tomatoes, in the Annex to Regu ­ lation (EC) No 1430/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 25 October 1995 ; whereas a reducing factor should accordingly be applied to the quantities applied for on 25 October 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for provisionally preserved cherries and peeled tomatoes for which applications are submitted on 25 October 1995 under Article 1 of Regulation (EC) No 1430/95 shall be issued for 95,90 and 57,08 % of the quantities applied for of provisionally preserved cherries and peeled tomatoes respectively. Applications for export licences with advance fixing of refunds for the above products submitted after 25 October 1995 and before 23 February 1996 shall be rejected. Article 2 This Regulation shall enter into force on 31 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 141 , 24. 6 . 1995, p. 28 . P) OJ No L 141 , 24. 6. 1995, p. 32.